DETAILED ACTION
	This Office action is in response to the amendment received March 18, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 21, 27, 29, 32, 33, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ASANO et al (2014/0302438) and ICHIKAWA et al (8,921,029)
The claimed invention now recites:

    PNG
    media_image1.png
    869
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    147
    601
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    881
    534
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    540
    656
    media_image4.png
    Greyscale

	ASANO et al report a photoresist composition comprising any of the PAGs in paragraph [0107], of page 13 and 14 wherein the salts of formula (3-1) to (3-10) are formulated into the photoresist composition, see below;

    PNG
    media_image5.png
    342
    413
    media_image5.png
    Greyscale

3
    PNG
    media_image6.png
    1003
    428
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    121
    388
    media_image7.png
    Greyscale

Applicants are directed to formula (3-8) above in ASANO et al which has the same linking group bonded to the alicyclic ring as formula (3-1), (3-3), and (3-5) of claim 1. 

    PNG
    media_image8.png
    309
    416
    media_image8.png
    Greyscale

Based on the teachings of paragraph [0085], any of the alicyclic rings as report in paragraph [0107] would be appropriated as an end group to the linking group to the sulfonic acid group, such as adamantyl or norbornane.
In fact, the use of any of the cyclic end rings on the compounds found in ASANO et al, compounds (3-1) to (3-10) would be seen as functionally equivalent when used in the composition to give the improved photolithographic properties, such as LWR, CDU, defects and storage stability.
Each of the photoacid salts above meet claims 9-29 for content (claim 9 and 10 see ISHIKAWA et al Examples 1-16, Table 2 and ASANO et al par.[0107], respectively), the acid diffusion controller (claims 12 and 13, see page 23, Table 2 of ASANO et al), the unsubstituted alicyclic group defined for R1 and R1a (claims 14 and 15, see formula (3-1) in ASANO et al), for the definition of “G” (claims 16-20, see formula (3-10) on page 14 in ASANO et al).  
Applicants are directed to paragraph [0109] wherein ASANO et al teach that the resist composition may include two or more types of acid generator [B], thus any of the PAGs in paragraph [0107] can be used in combination with the reasonable expectation of same or similar results for improved LWR, CDU performance and storage stability, such as simply mixing compounds (3-1) and (3-2).
With respect to claim 27, the onium salt reported in paragraph [0122] meet the claimed onium salt compound as an acid diffusion controlling agent, specifically triphenylsulfonium salicylate and triphenylsulfonium -10- camphorsulfonate, as shown below meet new claims 27 and 28:

    PNG
    media_image9.png
    424
    420
    media_image9.png
    Greyscale

The photoacids of formula (3-3), (3-5) above meet the compound of formula (2) as claimed in claims 23 and 24.
The acid generators disclosed in ASANO et al are formulated in an amount of 6.19 parts per 100 parts of resin component (A), thus meeting new claims 25 and 26.
The solvents suitable in the composition of ASANO et al are disclosed in paragraph [0040] and [0042] as shown below:

    PNG
    media_image10.png
    785
    420
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    167
    425
    media_image11.png
    Greyscale


	ICHIKAWA et al report the use of two PAGs in a working Examples 1-16 as seen in Table 2 of column 135 lines 43 et seq. as seen in having similar backbone structures wherein the sulfonate anion group is in the acid portion of the ester and the alicyclic group is unsubstituted, 
ICHIKAWA et al report in column [0109], lines 1-3 that the acid generator (III) may be used as a single salt or as a combination of two or more salts. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a combination any of photoacid sulfonates such as (3-8) wherein the cyclic ring is replaced with an equivalent adamantyl cyclic ring or the ring in compound (3-5)   in the composition of ASANO et al as taught in both ASANO et al and ICHIKAWA et al using a combination of two or more acid generating compounds and reasonably expect to have a composition which is excellent in LWR, CDU and storage stability as reported in Table 3 of ASANO et al.
	It also would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to any of the solvents as report above in ASANO et al in place of those in the examples with the reasonable expectation of same or similar results for excellent LWR performance, excellent CDU performance, defect suppression capability, applicability, and excellent storage stability as reported in paragraph [0016].
	The rejection is repeated wherein applicants have not provided comparative evidence to overcome the prior art references examples of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 7examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
April 29, 2022